Case:19-17745-EEB Doc#:28 Filed:12/09/19               Entered:12/09/19 14:09:19 Page1 of 2




IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

    IN RE:                                                      CHAPTER 13
    STEVEN WALTER MANSFIELD                                     CASE: 19-17745-EEB


    CHRISTINA LILLIE AILEEN MANSFIELD

                                  DEBTORS


  CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN


       The Standing Chapter 13 Trustee hereby files his Objection to Confirmation of the
proposed chapter 13 Plan and states:

   1. The Trustee requests documentation of the expense in the amount of $132.00 for
      Optional telephone and telephone services on line 23 and documentation of the amount of
      $497.66 for additional health care expenses on line 22 of the Form 122C-2 in order to
      determine whether the expenses are reasonable and necessary. 11 U.S.C. §§
      707(b)(2)(A)(ii)(I) and/or (II) and/or (IV) and/or (V). To date the Trustee has received a
      cell phone bill that totals $271.24 for the period from October 4, 2019 to November 4,
      2019. The Trustee asserts this deduction is included on line 8 of the Form 122C-2.
      Counsel must submit documentation to support a deduction of $549.00 on line 8 in
      addition to the monthly cell phone bill as it appears this deduction is duplicative of line 8.

   2. Based upon a review of the Debtor-husband’s pay advices filed with the petition, it
      appears that his net monthly income as reflected on Schedule I may be understated. The
      pay advices reflect average net monthly income of $3,000.00 (without bonus income),
      while Schedule I reflects net monthly income of $2,704.91. The Debtors’ Plan and
      Schedules should be amended to provide for the contribution of all additional disposable
      income to the instant Chapter 13 case. 11 U.S.C. §§ 1325(a)(3), 1325(a)(7),
      1325(b)(1)(B).

   3. Based upon a review of the Debtor-wife’s pay advices filed with the petition, it appears
      that her net monthly income as reflected on Schedule I may be understated. The pay
      advices reflect average net monthly income of $2,611.21, while Schedule I reflects net
      monthly income of $2,478.94. The Debtors’ Plan and Schedules should be amended to
      provide for the contribution of all additional disposable income to the instant Chapter 13
      case. 11 U.S.C. §§ 1325(a)(3), 1325(a)(7), 1325(b)(1)(B).

   4. The Chapter 13 Plan should be amended to include a provision that, “Any bonus income
      the Debtors are entitled to receive for the applicable commitment period shall be paid into
      the Debtors’ Chapter 13 Case”. 11 U.S.C. § 1325(a)(3) and 1325(b)(1)(B).
Case:19-17745-EEB Doc#:28 Filed:12/09/19              Entered:12/09/19 14:09:19 Page2 of 2




   5. The Trustee reserves the right to amend his objection and to report on the payment
      history at any confirmation hearing.

       WHEREFORE, the Standing Chapter 13 Trustee requests that the Court deny
confirmation in the above-captioned matter and dismiss or convert the proceeding pursuant to 11
U.S.C. § 1307.

       December 9, 2019
                                                    Respectfully submitted,


                                                   s/Aimee Grimsley
                                                   Aimee Grimsley, #39723
                                                   Attorney for Chapter 13 Trustee,
                                                   Adam M. Goodman
                                                   P.O. Box 1169
                                                   Denver, CO 80201-1169
                                                   (303) 830-1971
                                                   FAX (303) 830-1973
                                                   agrimsley@ch13colorado.com

                                    CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above Objection to Confirmation was
placed in the U.S. Mail, postage prepaid or delivered electronically via ECF, on December 9,
2019 addressed as follows:

STEVEN WALTER MANSFIELD
CHRISTINA LILLIE AILEEN MANSFIELD
333 CADE ST
BRIGHTON, CO 80601

VIA CM/ECF
MARK L. MILLER

\s\_kmp____
Chapter 13 Trustee Staff Member
